Title: Isaac A. Coles to Thomas Jefferson, 4 April 1813
From: Coles, Isaac A.
To: Jefferson, Thomas


          Dr Sir, Leesburg April 4th 1813.
          I take the liberty of introducing to your Acquaintance Lieut Peyton of the 20th Regt who has just been ordered to recruit at Charlottesville—He is an amiable & deserving Young officer—
          The recent appointment of two Majors to our Regt, now with the army at Niagara, will have the effect, I fear, of keeping me in the recruiting for some time to come—
          The appointment of Col: Randolph to the command of the 20th, has been particularly gratifying to all the officers of that Regt—I fear however that it may have been less acceptable to his family—
          I hope in the course of four or five weeks to have it in my power to visit the different rendezvous in the upper Country, when I  promise my self the happiness of Spending a day at Monticello—
          with respectful attachmt I am Dr Sir Yr obdt ServtI. A. Coles
        